758 F.2d 653
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Floyd L. Ramp, Plaintiff-Appellant,v.President of the United States, Defendant-Appellee.
No. 84-3460, 84-3461
United States Court of Appeals, Sixth Circuit.
2/27/85

ORDER
BEFORE:  MARTIN and JONES, Circuit Judges; and PORTER, Senior District Judge.*
Ramp appeals pro se from the district court's judgments dismissing his federal question cases.  These appeals have been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the records and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.
Ramp's first complaint requests a writ of mandamus to order the President to file suit in the International Court of Justice on behalf of the persons killed when Korean Airlines flight 007 was shot down by Soviet aircraft.  Ramp's second complaint requests similar relief with regard to the two nuns and two social workers murdered in El Salvador.  Ramp is not related to any of these parties.
The district court found that it lacked jurisdiction over these cases because the President's decision whether to file suit in the International Court of Justice was a non-justiciable political question.  Baker v. Carr, 369 U.S. 186, 211-13 (1962).  We agree with the conclusion of the district court.


1
The judgments of the district court are affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable David S. Porter, Senior District Judge for the Southern District of Ohio, sitting by designation